Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended June Year-to-Date June Change Change Income Account- Retail Revenues- Fuel $ $ $ 37 $ $ $ Non-Fuel Wholesale Revenues 34 Other Electric Revenues 12 25 Non-regulated Operating Revenues 18 21 36 42 Total Revenues Fuel and Purchased Power 60 Non-fuel O & M 28 Depreciation and Amortization 62 Taxes Other Than Income Taxes 13 21 Total Operating Expenses 51 Operating Income Other Income, net 32 42 69 88 Interest Charges Income Taxes 97 Net Income 93 21 Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 32 32 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ 93 $ $ $ 21 Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
